Citation Nr: 0208915	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  97-29 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate, postoperative radical prostatectomy.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to March 1955.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.  
The Board previously remanded this matter for additional 
development in March 2000, and now concludes that the matter 
is ready for appellate review.   


FINDINGS OF FACT

1.  In accordance with the requirements of the Veterans 
Claims Assistance Act of 2000, all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been obtained by the RO, and the veteran has been 
notified of the evidence necessary to substantiate his claim.

2.  During service, the veteran participated in Operation 
CASTLE, an atmospheric nuclear test series conducted in the 
Pacific in 1954.

3.  During service, the veteran received a total radiation 
dose of 1.518 rem gamma with an upper bound of 2.6 rem gamma, 
but was not exposed to neutron radiation.

4.  There is no competent medical evidence of record showing 
any disease of the prostate during service or within one year 
following discharge from service.

5.  Competent medical evidence of record reveals a current 
diagnosis of moderately well differentiated adenocarcinoma of 
the prostate, Stage III.

6.  Ionizing radiation exposure, at the levels established by 
the evidence of record, did not cause the veteran's 
adenocarcinoma of the prostate.


CONCLUSION OF LAW

Adenocarcinoma of the prostate was not incurred in service, 
including due to ionizing radiation exposure, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the veteran's adenocarcinoma of the 
prostate, postoperative radical prostatectomy (prostate 
cancer) may be awarded on three different legal bases: (1) 
presumptively as a disease listed under 38 U.S.C.A. § 1112(c) 
or 38 C.F.R. § 3.309(d) if manifested in a radiation-exposed 
veteran; (2) as a radiogenic disease under 38 C.F.R. § 3.311 
due to ionizing radiation exposure; or (3) on a regular 
direct or presumptive service connection basis under 
38 C.F.R. §§ 3.303, 3.307 and 3.309.  See Rucker v. Brown, 10 
Vet. App. 67, 71 (1997).  

The Board finds that the veteran's claim cannot be 
presumptively service-connected under 38 U.S.C.A. § 1112(c) 
or 38 C.F.R. § 3.309(d).  These provisions include an 
enumerated list of diseases subject to presumptive service 
connection in radiation-exposed veterans, but prostate cancer 
is not included on the list.

The Board also holds that the veteran's claim cannot be 
service-connected under the provisions of 38 C.F.R. § 3.311 
as a radiogenic disease due to ionizing radiation exposure.  
Prostate cancer is a listed radiogenic disease and there is 
competent medical evidence of a November 1991 diagnosis 
indicating a manifestation within the applicable time period.  
See 3.311(b)(2)(xxiii) and (b)(5)(iv).  The RO also confirmed 
radiation exposure with the Defense Threat Reduction Agency 
(DTRA) via an August 2000 statement noting that the veteran 
was present at Operation CASTLE, an atmospheric nuclear test 
series conducted at the Pacific Proving Ground in 1954.  The 
DTRA indicated that the veteran received a recorded dose of 
1.195 rem gamma, with an additional probable dose of 0.323 
rem gamma, for a total dose of 1.518 rem gamma with an upper 
bound of 2.6 rem gamma.  The DTRA also stated, however, that 
due to the distance of the veteran's unit from ground zero, 
he had virtually no potential for exposure to neutron 
radiation or for internal exposure based on his unit's 
activities.  Accordingly, the RO then obtained a written 
opinion from the Under Secretary for Health in March 2002, 
which stated that there is no reasonable possibility that the 
veteran's prostate cancer was the result of ionizing 
radiation exposure in service.  In light of this opinion and 
noting that there is no competent medical evidence in the 
claims file to contradict it, the Board finds that the claim 
cannot be service-connected in this manner.

Finally, the service medical records are negative for any 
complaints, symptoms, diagnoses or treatment for diseases of 
the prostate, and there is no evidence asserting the 
development of any prostate-related condition within one year 
after discharge.  The first applicable evidence is the 
November 1991 diagnosis, occurring over 35 years after 
service, but there is no evidence in the file linking the 
condition to service.  Therefore, absent any competent 
evidence of a prostate condition incurred in service or in 
the presumptive period following it, the claim also may not 
be service-connected under the provisions of 38 C.F.R. 
§§ 3.303, 3.307 and 3.309.

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against a finding 
that the veteran's prostate cancer is related to his service, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the claim cannot be service-
connected under the law.
  

ORDER

Entitlement to service connection for adenocarcinoma of the 
prostate, postoperative radical prostatectomy, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

